Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 63 Entered
                                         109-1
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 1 ofPage
                                                                          6   1 of 6


                              UNITED STATES D ISTRICT CO URT
                              SO UTHERN D ISTRICT OF FLORIDA
                                     19-20141-CR-K lN G

   U NITED STA TES OF A M ERICA ,

   VS.

   V ICTOR ROJA S,

          Defendant.


                                STIPU LA TED FACTUA L PROFFER

           lfthism atlerw ereto proceedtotrial,the Governm entwould provethe stated factsbeyond

    a reasonable doubt. The Parties agree thatthese facts,w hich do notinclude allfactsknown to

    the Governm entand the Defendant,are sufficientto prove the D efendant's guiltforconspiracy

    tocommitmoneylaundering,inviolationofTitle18,UnitedStatesCode,Section l956(h).
           Specifically, Victor Rojas and others, conspired to knowingly conduct financial
    transactions affecting foreign com m erce, know ing the property involved in the financial

    transactionsrepresented the proceedsofsom e form ofunlawfulactivity,and know ing thatsuch

    transaction w asdesigned in whole and in partto concealand disguisethenature,the location,the

    source,the ownership,and the controlof the proceeds of the specified unlaw ful activity, in

    violationofTitle 18,UnitedStatesCodes,Section 1956(a)(1)(B)(i);andthespecifiedunlawful
    activity isthe felonious receiving,concealing,buying,selling and other dealing in a controlled

    substance,in violation ofTitle21,United StatesCode,Sections846and 84l(a)(1),punishable
    underthe law softhe United States.

           OnoraboutDecember2014,aconfidentialsource(CS)initiallydiscussedûlmoneypick-
    up''money launderingcontractswithRubenDario RojasBascopeCdRubenRojas''),aBolivian
    national,residinginBolivia. Atthetime,RubenRojashadtwobrothers,JuanRojasandVictor
    Rojas,whobothresidedintheUnitedStatesofAmerica. JuanRojaslivedinSouthFlorida,and
    VictorRojaslivedinNew YorkCity,New York.
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 63 Entered
                                         109-1
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 2 ofPage
                                                                          6   2 of 6


             RubenRojasasked the CSto enterinto ûûmoney launderingcontracts''in exchangefor
    receiving a com m ission. The contracts involved the CS's associates being introduced to other

    m oney couriersand then picking up m oney from them and then depositing and w iring thatm oney

    to otherbank accounts as directed by Ruben Rojas. The CS's associates would retain a
    Etcom m ission''forlaundering the m oney ofapproxim ately 5-7% ofthe am ountofbulk currency

    thatw aspicked up.

             The CS introduced undercover law enforcem entofficers to conductthese m oney pick-

    ups. Between M arch 2015 and May 20l6,the UCspicked up bulk currency on nine (9)
    occasions. Three pick-ups were in South Florida, and six pick-ups w ere in Am sterdam ,

    Netherlands. Forthethreemoneypick-upsin South Florida (moneypick up #2,#3,and//8),
    JuanRojaspersonallydeliveredthemoneytothesameUC asindicatedbelow:


    Date            A m ount    of Location     Courier                    W ired to Bank A ccounts
                    Bulk Currency                                          lncluding          these
                    Picked up by                                           lndividuals
                    UC
    3/31/2015       500,000 Euros A m sterdam , Unknow n                   2 wiresto JUAN 'SFlorida
                                   N etherlands                            bank account totaling
    M oney pick-                                                           $100,000;
    up #1
                                                                           3 w ires to VICTOR'S
                                                                           Chase 9865 NY bank
                                                                           accounttotalin $150,000
    5/12/2015        $179,985 USD l1401 NW           JUAN ROJAS            l wire to VICTOR
                                     12th   Street                         ROJAS'N Y bank account
    Money pick- ($4,985              (Dolphin                              of$35,000
    up //2          retained    as M allparking
                     commission)     lot), M iami,
                                    Florida
    5/29/2015        $200,080 USD Fuddnzcker's JUAN ROJAS                  VICTOR ROJAS received
                                  525 SW 145                               a total of $110,000 into
    M oney pick- ($10,040           Terrace,                               twoNY accounts;
    up //3          retained    as Pem broke
                     commission)    Pines,FL

                                               Page 2 of6
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 63 Entered
                                         109-1
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 3 ofPage
                                                                          6   3 of 6


                                                                            JUAN ROJA S received
                                                                            $1,000 into one Florida
                                                                            account
    7/17/15         257,145 Euros Am sterdam , Unknow n                     Tw o       w ires   totaling
                                     Netherlands                            $170,000 into VICTOR'S
    Money pick-                                                             Chase(9865)account;
    up //4
                                                                            JUAN received $100,000
                                                                            into hisFlorida account
    7/21/15         311,000 Euros Am sterdam , Unknown                      2 wire transfers totaling
                                     Netherlands                            $200,000 to VICTOR'S
    M oney pick-                                                            two NY bank accounts;
    up //5
                                                                            $87,535      to     JUAN 'S
                                                                            Florida bank account
    8/8/15          194,000 Euros Am sterdam , U nknown                     V ICTOR          received
                                     Netherlands                            $198,016 in oneNY bank
    M oney pick-                                                            account
    u //6
    8/26/15      409,370 Euros Am sterdam , Unknown                         V ICTOR received a total
                                     Netherlands                            of $250,000 into two NY
    M oney pick-                                                            bank accounts
    up //7
                                                                            JUAN received $166,615
                                                                            into   a     Florida   bank
                                                                            account
    1/25/2016       $501,006USD Fuddrucker's JUAN ROJAS                     4 wiresof $100,000 each
                                     525 SW 145                             ($400,000) to VICTOR
    M oney pick- ($25,051            Terrace,                               into two NY bank
    up //8          retained     as Pem broke                               accounts
                    commission)      Pines,FL
    5/25/16         225,020 Euros A m sterdam , Unknow n                    2 w ire transfers totaling
                                     Netherlands                            $220,000 to VICTOR'S
    M oney pick-                                                            tw o N Y bank accounts
    u //9
                    $2,750,671
                    U SD

             EachtimeJuanRojasdeliveredthemoneyin SouthFlorida($179,985USD on 5/12/15,
    $200,080on5/29/15,and$501,006on 1/25/16),heturneditovertotheUC inaparkinglot. On
    the firsttwo pick-ups,the m oney w asdelivered in a black backpack w ith a EûlkealM adrid''logo.

    A narcoticsdog gave apositive alerton each ofthe three bulk cash pick-ups in South Florida.


                                              Page3of6
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 63 Entered
                                         109-1
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 4 ofPage
                                                                          6   4 of 6


           Anotherconfidentialsource (CS2)positively identified Juan Rojas from hisdriver's
    license photo asa person thatCS2 delivered bulk-cash drug proceedsto on atleasttw o occasions

    in 2015. CS2 picked up drug proceeds in South Florida from an unknow n individualat the

    direction ofaBolivian drugtraffickerand each tim ethe m oneyw ascontained in black back packs

    withtûasoccerlogo''(consistentwithRealMadrid). Afterreceivingthedrugproceeds,CS2then
    deliveredtheproceedstoJuanRojasinthesameblackbackpacks. CS2wasdirectedtotellJuan
    Rojasthatthismoneywason behalfofEçlkuben Dario.'' PhonerecordsindicatethattheCS's
    phonewasincontactwithJuanRojas'phone(ending8412)approximately 14timeson May29,
    2015,thedaythatJuanRojasdelivered$200,080inablackbackpackwithaltlkealMadrid''logo
    to an undercoveragent.

           Bank recordsindicatethatVictorRojasreceived some oftheproceedsofal1ofthe 9
    m oney pick-upsfrom aU C bank accountinto hispersonalbank accountsin N ew Y ork and w ired

    them tootherdomesticand foreign accounts. Ruben Rojasadvised theCS abouteachmoney
    pick-up and he advised the CS to directthata certain portion ofeach pick-up be w ired to V ictor

    Rojas' New York bank accounts. Victor Rojas accepted, controlled and then wired
    approximately $ 1,733,016 in drug trafficking proceeds through hispersonalNew York bank
    accounts.

           Forexam ple,in relation to m oney pick-up #1,aftertheU C received the500,000 Eurosin

    Amsterdam,Netherlands,onM arch31,2015,theCSwasdirectedbyRubenRojastowirecertain
    amountsto aNew Yorkbank accountcontrolled byVictorRojas. On April9,20l5,theUC
    bankaccounttransferred$48,534USD toVictorRojas'Chasebankaccountendingin9865. On
    April10,2015,the UC bank accounttransferred $55,280 USD to VictorRojas'Chasebank
    accountendingin9865. Thisamounttotaled$103,814. OnApril13,2015,VictorRojaswired
    $40,000and $60,000 (atotalof$100,000)to a corporate bank account,Jol'
                                                                        viRepresentaciones,
                                              Page 4 of6
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 63 Entered
                                         109-1
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 5 ofPage
                                                                          6   5 of 6


    ata South A m erican bank. The bank did notacceptthese w ires and returned them on Aprill7,

           OnApril20,2015,VictorRojaswired$95,000toanotherSouthAmericanbank.
           Forexample,in relation to m oney pick-up #8,afterthe UC received $501,006 USD in

    PembrokePines,FloridaonJanuary25,2016,theCSwasdirectedbyRubenRojastowirecertain
    amountstotwoNew YorkBankaccountscontrolledbyVictorRojas. OnJanuary29,20l6,the
    UC bankaccounttransferred$100,000USD toVictorRojas'Chasebankaccountendingin9865.
    On thatsameday,January 29,2016,the UC bank accounttransferred $100,000 USD to Victor

    Rojas'BankofAmericabankaccountaccountending0937.




                                            Page 5 of6
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 63 Entered
                                         109-1
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 6 ofPage
                                                                          6   6 of 6


           VictorRojaswasarrestedinApril2019inM iami,Florida. PosL-Miranda,VictorRojas
    admittedthathewouldwiremoneyforhisbrotherRubenRojasthroughbankaccountsandwas
    paid approximately $1,000forevery $100,000thathewired. Headmittedthathereceivedwire
    transfers from third parties including a d$R.M .''in Florida and wire transferred those funds to

    RubenRojasinBolivia. HeadmittedthatthefundshemovedforRubenRojaswerefrom drug
    trafficking organizations.

                                               ARIAN A FA JA RDO O RSHAN
                                               UN ITED STATES A TTO RN EY


   Date:   f Y *1 R *                   By:
                                               T    O      Y J.ABRA
                                                                 ITED STATES ATTORN EY
   Date:
       l
                                                              E
                                               ATTO           FOR TH          ND AN T
   DateI:-z      7 -a o   .
                                        By:
                                               VlC R ROJA S
                                               D EFEN DAN T




                                              Page 6 of6
